[keyemployeeagreement2019001.jpg]
C. H. ROBINSON WORLDWIDE, INC. and Subsidiaries and Affiliates
MANAGEMENT-EMPLOYEE AGREEMENT (Key Employee) This Management-Employee Agreement,
dated as of (“Agreement”), is made and entered into between C. H. Robinson
Worldwide, Inc., a Delaware corporation, and its subsidiaries and affiliated
companies (collectively referred to as “CHRW”) and (“Key Employee”). WHEREAS, in
return for the benefits provided by this Agreement, Key Employee will be
employed by C.H. Robinson Worldwide, Inc. and/or one of its subsidiaries or
affiliated companies, such company or companies employing Key Employee being
referred to herein as Employer. WHEREAS, CHRW and Key Employee agree that the
position in which Key Employee will work is of critical importance to the
operation of Employer’s and/or CHRW’s business. WHEREAS, Key Employee
acknowledges and agrees that Key Employee’s position will require Key Employee
to exercise significant responsibility and maintain the utmost trust and
fiduciary duty to Employer and/or CHRW; WHEREAS Key Employee and CHRW agree that
Employer and/or CHRW will give Key Employee access to CHRW’s highly sensitive,
confidential, and proprietary information and provide Key Employee opportunities
to represent Employer and/or CHRW in important relationships with customers and
other business partners; and WHEREAS, as a condition of employment or continued
employment, Key Employee agrees to be bound by and act in accordance with this
Agreement. NOW, THEREFORE, in consideration of the mutual obligations incurred
and benefits obtained hereunder and other good and valuable consideration
(including, without limitation, access to CHRW’s confidential information,
customers, and other business partners, opportunities for learning and
experience, opportunities for increased compensation and other benefits,
restricted stock opportunities, bonus opportunities, and opportunities for
advancement) which would not be available to Key Employee except in return for
entering into this Agreement and the sufficiency of such valuable consideration
Key Employee hereby acknowledges, CHRW and Key Employee agree as follows: 1.
Employment. Employer hereby employs Key Employee, and Key Employee accepts such
employment and agrees to perform services for Employer, upon the terms and
conditions set forth in this Agreement. 2. Term. Employer and Key Employee
mutually agree that this Agreement shall become effective when executed by Key
Employee and shall remain in full force and effect until terminated in
accordance with Section 6. Upon termination, Key Employee shall remain obligated
to comply with all of the post- employment obligations contained in the
Agreement, including, but not limited to, the restrictions and limitations
contained in Sections 7, 8, and 9 of this Agreement. 3. Performance of Duties.
Key Employee agrees to serve Employer faithfully and to the best of Key
Employee’s ability and to devote Key Employee’s full time, attention and efforts
to the business and affairs of Employer during the term of Key Employee’s
employment. Key Employee hereby confirms that Key Employee has no obligations or
commitments, whether by contract or otherwise, inconsistent with Key Employee’s
obligations set forth in this Agreement. During the term of this Agreement, Key
Employee shall not render or perform any services (whether or not Key Employee
receives any compensation) for any other corporation, firm, entity, or person
that are inconsistent with the provisions of this Agreement or that would
otherwise impair Key Employee’s ability to perform Key Employee’s duties to
CHRW, including, without limitation, the duties set forth under this Agreement.
Key Employee shall not use or disclose any data, information, opportunities, or
documents which Key Employee has a duty not to use or disclose, 1



--------------------------------------------------------------------------------



 
[keyemployeeagreement2019002.jpg]
including, without limitation, confidential information belonging to any prior
employer or any other person or entity. 4. Compensation. 4.01 Base Salary. As
compensation for all services to be rendered by Key Employee under this
Agreement, Employer shall pay to Key Employee an annualized salary which shall
be set on an annual basis in accordance with Employer’s standard practices and
procedures. Key Employee’s salary shall be paid in accordance with Employer’s
normal payroll procedures and policies, as such procedures and policies may be
modified from time to time. 4.02 Annual Bonus. Key Employee may also be eligible
to receive an annualized bonus in an amount to be determined in the sole
discretion of Employer’s management or the Compensation Committee of the Board
of Directors of CHRW, if applicable. 4.03 Participation in Benefits. During the
term of Key Employee’s employment by Employer, Key Employee shall be entitled to
participate in the employee benefit plans offered generally by Employer to its
employees, to the extent that Key Employee’s position, tenure, salary, health,
and other qualifications make Key Employee eligible to participate. Key
Employee’s participation in such benefit plans shall be subject to the terms of
the applicable plans, as the same may be amended from time to time. Employer
does not guarantee the adoption or continuance of any particular employee
benefit plan during Key Employee’s employment, and nothing in this Agreement is
intended to, or shall in any way restrict the right of Employer, to amend,
modify or terminate any of its benefit plans during the term of Key Employee’s
employment. 4.04 Equity Grants. Key Employee shall be eligible to participate in
the 1997 Omnibus Stock Plan and any successor plans adopted by C.H. Robinson
Worldwide, Inc. Grants made under such 1997 Omnibus Stock Plan and any successor
plans are made in the sole discretion of Employer. The nature and amount of any
equity grants made by Employer to Key Employee shall be determined in the sole
discretion of Employer’s management or the Compensation Committee of the Board
of Directors of C.H. Robinson Worldwide, Inc., if applicable. The terms and
conditions of Key Employee’s entitlement to any equity compensation shall be
determined by the terms of the equity grant. 4.05 Expenses. In accordance with
Employer’s normal policies for expense reimbursement, Employer will reimburse
Key Employee for all reasonable and necessary expenses incurred by Key Employee
in the performance of Key Employee’s duties under this Agreement, subject to the
presentment of receipts or other documentation acceptable to Employer. 5. Other
Employment Policies. As a condition precedent to Employer’s hiring or continued
employment of Key Employee and Employer’s performance of its obligations
hereunder, Key Employee shall comply with all of applicable state and federal
laws and regulations, and all the policies, rules, or codes of conduct generally
in effect for employees of Employer during the Term. 6. Termination. 6.01
Termination Due to Key Employee’s Death or Total Disability. This Agreement
shall terminate automatically in the event of Key Employee’s death, or in the
event of Key Employee’s failure or inability to perform the essential functions
of Key Employee’s position, subject to any legal obligations to provide
reasonable accommodation, provided Key Employee has exhausted Key Employee’s
entitlement to any applicable leave or short term disability, if Key Employee
desires to take and satisfies all eligibility requirements for such leave. 6.02
Termination by Employer for Cause. Key Employee’s employment pursuant to this
Agreement shall terminate immediately in the event Employer shall determine, in
its sole discretion, that there is “cause” to terminate Key Employee’s
employment, included but not limited to any of the following: (i) Key Employee’s
material breach of any contractual obligation to Employer under the terms of
this Agreement or any other agreement between Key Employee and Employer, or of
any fiduciary duty to Employer; 2



--------------------------------------------------------------------------------



 
[keyemployeeagreement2019003.jpg]
(ii) Key Employee’s indictment, charge, or conviction for any crime involving
moral turpitude or any felony; (iii) Key Employee’s failure to carry out any
reasonable directive of Employer; (iv) Key Employee’s embezzlement or
misappropriation of funds or other assets of Employer; (v) Any failure by Key
Employee to comply with any policy, rule or code of conduct generally applicable
to Employer’s employees or to Employer’s management employees such as Key
Employee; or (vi) A demonstrated lack of commitment of Key Employee to Employer,
or conduct by Key Employee which is detrimental to Employer, or Key Employee’s
failure to perform the assigned duties of his position at a level of individual
performance adequate to Employer; provided that, in the case of any conduct that
is reasonably susceptible of cure, Key Employee shall have thirty (30) days to
cure any such lack of commitment or failure after Employer provides Key Employee
written notice of the actions or omissions constituting the lack of commitment,
detrimental conduct or failure. 6.03 Termination by Employer without Cause.
Employer may immediately terminate Key Employee’s employment at any time and for
any reason. 6.04 Termination by Key Employee. Key Employee may terminate this
Agreement at any time by giving fifteen (15) days written notice thereof to
Employer. Upon notice of termination by Key Employee, Employer may at its option
elect to have Key Employee cease to provide services immediately, provided that
during such 15-day notice period, Key Employee shall be entitled to earn and be
paid his base salary. 6.05 Effect of and Compensation Upon Termination. A. If
this Agreement is terminated in accordance with Section 6.01, 6.02, or 6.04, Key
Employee shall not be entitled to receive any additional compensation under this
Agreement after the effective date of such termination. B. If this Agreement is
terminated in accordance with Section 6.03, Key Employee will be entitled to
receive his base salary for fifteen (15) days, provided that Key Employee has
complied with all his obligations to CHRW, including but not limited to, Key
Employee’s obligations under this Agreement and further provided that Key
Employee signs and does not rescind a separation agreement and release in a form
acceptable to Employer. C. Notwithstanding any other provision in this
Agreement, should Key Employee’s employment be terminated for any reason, Key
Employee shall not earn and will have no right to receive any compensation
except as expressly provided in this Agreement or in the terms and conditions of
a compensation plan or program expressly referenced herein. D. Notwithstanding
any termination of Key Employee’s employment with Employer, Key Employee, in
consideration of Key Employee’s employment hereunder to the date of such
termination, shall remain bound by the provisions of this Agreement which
specifically relate to periods, activities or obligations upon or subsequent to
the termination of Key Employee’s employment, including, but not limited to, the
covenants contained in Sections 7, 8, and 9 hereof. 6.06 Surrender of Records
and Property. Upon termination of Key Employee’s employment with Employer for
any reason, or whenever requested by Employer or CHRW, Key Employee shall
deliver promptly to Employer all records, manuals, books, blank forms,
documents, letters, memoranda, notes, notebooks, reports, computer disks,
computer software, computer programs (including source code, object code,
on-line files, documentation, testing materials and plans and reports) designs,
drawings, formulae, data, tables or calculations or copies, summaries or
abstracts thereof, which are the property of Employer or CHRW or which relate in
any way to the business, products, practices or techniques of Employer or CHRW,
and all other property, trade secrets and confidential information of Employer
or CHRW, including, but not limited to, all tangible, written, graphical,
machine readable and other materials (including all copies, summaries, and
abstracts) which in whole or in part contain any trade secrets or confidential
information of Employer or CHRW which in any of these cases are in Key
Employee's possession or under Key Employee’s control. 3



--------------------------------------------------------------------------------



 
[keyemployeeagreement2019004.jpg]
7. Restrictive Covenants. 7.01 Noncompetition. In consideration of Key
Employee’s employment or continued employment with Employer, and the significant
benefits, financial and otherwise, which Key Employee will receive in return for
signing this Agreement, including, but not limited to, the benefits under the
1997 Omnibus Stock Plan, and any successor plans, Key Employee agrees that,
during the “Restricted Period” (as hereinafter defined), Key Employee shall not,
except as otherwise agreed in writing, directly or indirectly, engage in any
“Competing Business Activity” (as hereinafter defined), in any manner or
capacity, including but not limited to as an advisor, principal, agent,
consultant, partner, officer, director, shareholder, employee, or member of any
association. (i) Geographical Extent of Covenant. Except as otherwise agreed in
writing signed by Key Employee and an officer of Employer, the obligations of
Key Employee under this Section 7 shall apply anywhere within the United States
or any other country in which Key Employee has worked for Employer within the
last twelve (12) months of employment with Employer. (ii) Limitation on Covenant
as It Relates to Passive Stock Ownership. Ownership by Key Employee, as a
passive investment, of less than five (5) percent of the outstanding shares of
capital stock of any corporation listed on a national securities exchange or
publicly traded in the over-the-counter market shall not constitute a breach of
this Section 7.01. (iii) Competing Business Activity. As used in this Agreement,
“Competing Business Activity” shall mean any business activities that are
competitive with the business conducted by CHRW at or prior to the date of the
termination of Key Employee’s employment, or any prospective business activity
or relationship of CHRW of which Key Employee was aware prior to termination,
including, but not limited to: (a) freight contracting, freight brokerage,
contract logistics, freight forwarding or backhauling, or custom house brokerage
business; or (b) contracting, arranging, providing, procuring, furnishing or
soliciting of distributors, freight contracting, freight brokerage, contract
logistics, freight forwarding or backhauling, custom house brokerage or
transportation services; or (c) any activities that involve offering or
providing products or services that are the same or similar to products or
services offered by CHRW or which could be used in place of products or services
offered by CHRW; or (d) any activity conducted by a business engaged in the
transportation or logistics industries as a shipper, receiver or carrier; or (e)
the provision of payment, financing, and information services to entities
engaged in the transportation industry, or (f) the purchase, sale and/or
sourcing of fresh fruits and vegetables. 7.02 Nonsolicitation, Non-hire and
Noninterference. During the Restricted Period, Key Employee shall not (a) induce
or attempt to induce any employee or agent of CHRW to leave the employ or
service of CHRW, or in any way interfere adversely with the relationship between
any such employee or agent and CHRW; (b) induce or attempt to induce any
employee or agent of CHRW to work for, render services to, provide advice to, or
supply confidential business information or trade secrets of CHRW to any person
or entity engaged in a Competing Business Activity; (c) recruit, employ, or
otherwise engage the services any employee or agent of CHRW in any business
activity with which Key Employee may be associated, connected or affiliated; or
(d) induce or attempt to induce any customer, supplier, consultant, vendor,
licensee, licensor or other person or entity with whom CHRW has done business or
sought to do business within the last two (2) years to cease, limit, or reduce
business with CHRW, or in any way interfere with the existing or prospective
business relationship between any such person or entity and CHRW. 7.03 Indirect
Competition or Solicitation. Key Employee agrees that, during the Restricted
Period, Key Employee shall not, directly or indirectly, assist, solicit or
encourage any other person in carrying out, 4



--------------------------------------------------------------------------------



 
[keyemployeeagreement2019005.jpg]
directly or indirectly, any activity that would be prohibited by the provisions
of this Section 7 if such activity were carried out by Key Employee, either
directly or indirectly; and, in particular, Key Employee agrees that Key
Employee will not, directly or indirectly, induce any employee of Employer to
carry out, directly or indirectly, any such activity. 7.04 Notification of
Employment. If at any time during the Restricted Period Key Employee accepts new
employment or becomes affiliated with a third party, Key Employee shall
immediately notify Employer of the identity and business of the new Employer or
affiliation. Without limiting the foregoing, Key Employee’s obligation to give
notice under this Section 7.04 shall apply to any business ventures in which Key
Employee proposes to engage, even if not with a third-party employer (such as,
without limitation, a joint venture, partnership or sole proprietorship). Key
Employee hereby consents to Employer notifying any such new employer or business
venture of this Agreement or any portion of it. . 7.05 Restricted Period. As
used in this Section 7, “Restricted Period” shall mean the period between the
Effective Date and two (2) years after the termination of Key Employee’s
employment with Employer for any reason (whether such termination is occasioned
by Key Employee or Employer). 7.06 Set-Off Right. In the event Key Employee
breaches any of the covenants set forth in this Section 7 or in Section 8 or 9,
Key Employee acknowledges and agrees that Employer may set-off any loss, cost,
damage, liability or expense (including, without limitation, lost profits and
reasonable attorneys’ fees and expenses) against amounts otherwise payable under
this Agreement or any other amount that CHRW may owe to Key Employee. Neither
the exercise of nor failure to exercise such right of set-off or to give notice
of a claim therefor will constitute an election of remedies or limit Employer in
any manner in the enforcement of any other remedies available to it. 7.07
Opportunity to Request Modification. In the event that Key Employee has an
employment or other opportunity that may conflict with the provisions of this
Section 7, Key Employee is encouraged to bring that situation to the attention
of the Vice President of Human Resources or General Counsel for C.H. Robinson
Worldwide, Inc. Depending upon the circumstances, it may be possible to agree to
an amendment of the restrictions contained in this Agreement, so long as CHRW’s
interests can still be protected and preserved. 8. Confidential Information. In
consideration of Key Employee’s employment or continued employment with
Employer, and the significant benefits, financial and otherwise, which Key
Employee will receive in return for signing this Agreement, including, but not
limited to, the benefits under the 1997 Omnibus Stock Plan, and any successor
plans, and because Key Employee’s duties as a high-level management employee
will necessitate his having access to and being entrusted with confidential and
proprietary information relating to CHRW’s business, customers, and persons or
entities with whom CHRW does business, Key Employee shall not at any time,
whether during or after employment with Employer, disclose to a third party or
use for any purpose other than to benefit CHRW, any Confidential Information of
CHRW. “Confidential Information” means all information written (or
generated/stored on magnetic, digital, photographic or other media) or oral,
relating to any aspect of CHRW’s existing or reasonably foreseeable business
which is disclosed to Key Employee, to which Key Employee was given access, or
which was conceived, discovered or developed by Key Employee (alone or jointly
with others), and which is not generally known or which is proprietary to CHRW.
Confidential Information includes, without limitation: Employer’s strategic and
other business plans; designs; information relating to employees, consultants,
vendors, customers, carriers, suppliers, and/or any other person or entity with
whom CHRW does business; customer and/or carrier lists, marketing information,
aids, or materials; accounting information; merchandising information; rate
and/or pricing information; information-gathering techniques and methods; all
accumulated data, listings, or similar recorded matter used or useful in food
sales (including the purchase, sale, and sourcing of fresh fruits and
vegetables), freight brokerage and contracting, contracting logistics, freight
forwarding and backhauling (all modes), customs house brokerage operations, all
aspects of the logistics or transportation industries, including but not limited
to, business forms, weekly loading lists, service contracts, all contract terms
(including all pricing and cost information), and tariff information, and
computer programs, software, and/or code. Key Employee agrees that all the
following Information shall be presumed to be Confidential Information and,
unless otherwise directed or authorized by an officer of CHRW, Key Employee
agrees to treat all the following information as Confidential: (a) all
information contained on any computer or computer system of Employer and/or
CHRW; and (b) all information which has been disclosed to Key Employee or to
which 5



--------------------------------------------------------------------------------



 
[keyemployeeagreement2019006.jpg]
Key Employee has access during the period of employment with Employer which
Employer and CHRW do not intentionally disclose to the general public. If Key
Employee has any uncertainty or question about whether any information is or
should be treated as Confidential Information, Key Employee agrees to inquire
with the Vice President of Human Resources or the General Counsel of C.H.
Robinson Worldwide, Inc. before taking any action with respect to such
information which would involvement treatment of such information in any way
inconsistent with its status as Confidential Information. In addition, Key
Employee shall comply with the terms of any Confidentiality Agreement by which
Employer or CHRW is bound to a third party. Key Employee’s disclosure to
attorneys, accountants and other advisors at the Employer’s or CHRW’s request,
or in the performance of Key Employee’s duties, shall not be treated as a
violation of this Agreement. 9. Inventions. 9.01 Key Employee shall communicate
to Employer as promptly and fully as practicable all Inventions (as defined
below) which are (or were) conceived or reduced to practice by Key Employee
(alone or jointly with others) (1) during Key Employee’s employment with
Employer, or (2) within one (1) year following the termination of Key Employee’s
employment with Employer for any reason (and whether occasioned by Key Employee
or Employer). Key Employee hereby assigns to Employer and/or its nominees, all
of Key Employee’s right, title, and interest in such Inventions, and all of Key
Employee’s right, title, and interest in any patents, copyrights, patent
applications or copyright applications based thereon. Key Employee shall assist
Employer and/or its nominees (without charge but at no expense to Key Employee)
at any time and in every proper way to obtain for Employer and/or its nominees
the benefits, patents and copyrights for all such Inventions anywhere in the
world and to enforce its and/or their rights in legal proceedings. To the extent
any materials prepared by Key Employee (alone or jointly with others) during Key
Employee’s employment with Employer include material subject to copyright
protection (or other intellectual property protection), it is understood and
agreed that such materials have been specially commissioned by Employer and they
shall be deemed "work for hire" as such term is defined under U.S. copyright
law. Key Employee acknowledges and agrees that all documents, digitally,
magnetically or optically encoded media, and other tangible materials created by
Key Employee (alone or jointly with others) during Key Employee’s employment
with Employer shall be owned by CHRW. Key Employee irrevocably acknowledges
CHRW's sole ownership in all right, title, and interest to all work created by
Key Employee during Key Employee’s employment with Employer and further agrees
to engage in no conduct and take no position inconsistent with such sole
ownership by CHRW. 9.02 As used in this Section, the term “Invention” includes,
but is not limited to, all inventions, discoveries, improvements, processes,
developments, designs, know-how, data, computer programs and formulae, whether
patentable or unpatentable or protectable by copyright, trademark, or other
intellectual property law. 9.03 Any provision in this Section requiring Key
Employee to assign Key Employee’s rights in any Invention does not apply to an
Invention which qualifies for exclusion under the provisions of Minnesota
Statute Section 181.78. That section provides that the requirement to assign
“shall not apply to an invention for which no equipment, supplies, facility or
trade secret information of the employer was used and which was developed
entirely on the employee’s own time, and (1) which does not relate (a) directly
to the business of the employer or (b) to the employer’s actual or demonstrably
anticipated research or development, or (2) which does not result from any work
performed by the employee for the employer.” Key Employee understands and agrees
that Key Employee bears the burden of proving that an Invention qualifies for
exclusion under Minnesota Statute Section 181.78. 9.04 Notwithstanding any of
the foregoing, Key Employee also assigns to Employer (or to any of its nominees)
all rights which Key Employee may have or acquire in any Invention, full title
to which is required to be in the United States by a contract between Employer
and the United States or any of its agencies. 9.05 Key Employee hereby
irrevocably designates and appoints Employer and each of its duly authorized
officers and agents as Key Employee’s agent and attorney-in-fact to act for and
in Key Employee’s behalf and stead to execute and file any document and to do
all other lawfully permitted acts to further the prosecution, issuance, and
enforcement of patents, copyrights and other proprietary rights with the same
force and effect as if executed and delivered by Key Employee. 6



--------------------------------------------------------------------------------



 
[keyemployeeagreement2019007.jpg]
10 Disputes. 10.01 Except as provided below, all Claims the Employer might bring
against Key Employee and all Claims Key Employee might bring against CHRW and/or
any officers, directors, employees, or agents of CHRW shall be deemed waived
unless submitted to mediation, and thereafter, if mediation is unsuccessful, to
final and binding arbitration in accordance with the Employment Arbitration
Rules and Mediation Procedures of the American Arbitration Association, modified
as follows: (1) the arbitration need not actually be administered by the
American Arbitration Association; (2) the parties shall share equally in the
fees and costs for the arbitrator and the arbitration process, except that the
arbitrator may award such fees and costs to the prevailing party as part of a
final decision; (3) any mediation or arbitration shall be governed by the
Company’s Employment Dispute Mediation/Arbitration Procedure, which is available
on the Company Intranet; (4) dispositive motions shall be permissible and not
disfavored in any arbitration, and the standard for deciding such motions shall
be the same as under Rule 56 of the Federal Rules of Civil Procedure; (5) except
on a substantial showing of good cause, discovery will be limited to the
exchange of relevant documents and three depositions per side; and (6) except as
mutually agreed at the time between Key Employee and CHRW, neither Key Employee
nor CHRW may bring any Claim combined with or on behalf of any other person or
entity, whether on a collective, representative, or class action basis or any
other basis. In the case of any conflict between the rules and procedures for
either mediation or arbitration, the priority and order of precedence shall be
as follows: (1) the rules and procedures stated herein; (2) the Company’s
Employment Dispute Mediation/Arbitration Procedure; (3) the Employment
Arbitration Rules and Mediation Procedures of the American Arbitration
Association. 10.02 For purposes of this Agreement, “Claims” shall include, but
not limited to, all claims directly or indirectly related to Key Employee’s
recruitment, employment, compensation or benefits (except that for any claims
under an employee benefit or pension plan that specifies a claim procedure, such
claim procedure must first be exhausted before a claim, if any, may be pursued
under this Agreement) or termination of Key Employee’s employment with Employer,
including, but not limited to, alleged violations of Title VII of the Civil
Rights Act of 1964, sections 1981 through 1988 of Title 42 of the United States
Code and all amendments thereto, the Employee Retirement Income Security Act of
1974 (“ERISA”), the Americans with Disabilities Act of 1990 (“ADA”), the Age
Discrimination in Employment Act of 1967 (“ADEA”), the Older Workers Benefits
Protection Act of 1990 (“OWBPA”), the Fair Labor Standards Act (“FLSA”), the
Occupational Safety and Health Act (“OSHA”), the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), and any and all claims under federal,
state, and local laws or regulations (including all such laws and regulations
pertaining to employment or prohibiting discrimination). This Dispute Resolution
Agreement shall not apply to any of the following: (1) Worker's Compensation
claims; (2) claims related to unemployment insurance; (3) any claims by CHRW to
enforce Sections 6.06, 7, 8, or 9 of this Agreement; (4) any claims by CHRW that
include a request for injunctive or equitable relief, including, without
limitation, claims related to its enforcement of any restrictive covenants, non-
competition obligations, non-solicitation obligations and/or confidential
information provisions contained in any CHRW policy and/or employment
agreement(s) entered into between Key Employee and Employer or CHRW; and/or (5)
any claims to protect the CHRW’s trade secrets, confidential or proprietary
information, trademarks, copyrights, patents, or other intellectual property.
10.03 This dispute resolution provision shall continue in full force and effect
during Key Employee’s entire employment with Employer and after such employment
has terminated, regardless of the reason for such termination and whether
termination was voluntary or involuntary. This dispute resolution provision
shall be binding upon the heirs, successors, and assigns of Key Employee and
CHRW, and any person or entity asserting Claims or seeking relief of any kind on
behalf of Key Employee or CHRW shall be bound by this Agreement to the fullest
extent permitted by law. 10.04 If any portion of this dispute resolution
provision is determined to be void or unenforceable, then the remaining portions
of this Agreement shall continue in full force and effect, and this Agreement
may be modified to the extent necessary, consistent with its fundamental purpose
and intent, in order to make it enforceable. 11. Miscellaneous. 11.01 Governing
Law and Venue Selection. This Agreement is made under and shall be governed by
and construed in accordance with the laws of the State of Minnesota without
regard to conflicts of law 7



--------------------------------------------------------------------------------



 
[keyemployeeagreement2019008.jpg]
principles thereof. The parties agree that any claim or dispute between them
shall be adjudicated or arbitrated exclusively in the State of Minnesota,
Hennepin County District Court, or the United States District Court for the
District of Minnesota. Key Employee and Employer hereby consent to the personal
jurisdiction of these courts and waive any objection that such venue is
inconvenient or improper. 11.02 Prior Agreements. This Agreement (including
other agreements specifically mentioned in this Agreement) contains the entire
agreement of the parties relating to the employment of Key Employee by Employer
and the other matters discussed herein and supersedes all prior promises,
contracts, agreements and understandings of any kind, whether express or
implied, oral or written, with respect to such subject matter (including, but
not limited to, any promise, contract or understanding, whether express or
implied, oral or written, by and between Employer and Key Employee) and the
parties hereto have made no agreements, representations or warranties relating
to the subject matter of this Agreement which are not set forth herein or in the
other agreements mentioned herein. 11.03 Withholding Taxes. Employer may take
such action as it deems appropriate to insure that all applicable federal,
state, city and other payroll, withholding, income or other taxes arising from
any compensation, benefits or any other payments made pursuant to this Agreement
or any other contract, agreement or understanding which relates, in whole or in
part, to Key Employee’s employment with Employer are withheld or collected from
Key Employee. 11.04 Amendments. No amendment or modification of this Agreement
shall be deemed effective unless made in writing. 11.05 No Waiver. No term or
condition of this Agreement shall be deemed to have been waived, nor shall there
be any estoppel to enforce any provisions of this Agreement, except by a
statement in writing signed by the party against whom enforcement of the waiver
or estoppel is sought. Any written waiver shall not be deemed a continuing
waiver unless specifically stated, shall operate only as to the specific term or
condition waived, and shall not constitute a waiver of such term or condition
for the future or as to any act other than as specifically set forth in the
waiver. 11.06 Assignment. Key Employee may not assign any right, interest, or
obligation under this Agreement, in whole or in part, without the written
consent of Employer. Employer will be free to assign its rights, interests, and
obligations under this Agreement without the consent of Key Employee. After any
such assignment by Employer, Employer shall be discharged from all further
liability hereunder and such assignee shall thereafter be deemed to be Employer
for the purposes of all provisions of this Agreement including this Section
11.06. 11.07 Injunctive Relief. Key Employee acknowledges and agrees that the
services to be rendered by Key Employee hereunder are of a special, unique and
extraordinary character, that it would be difficult to replace such services and
that any violation of Sections 6.06, 7, 8, or 9 hereof would be highly injurious
to Employer and/or CHRW, and that it would be extremely difficult to compensate
Employer and/or CHRW fully for damages for any such violation. Accordingly, Key
Employee specifically agrees that Employer or CHRW, as the case may be, shall be
entitled to temporary and permanent injunctive relief to enforce the provisions
of Sections 6.06, 7, 8, or 9 hereof, and that such relief may be granted without
the necessity of proving actual damages. Key Employee further agrees that a
reasonable and proper bond for any such injunctive relief would be five hundred
dollars ($500.00). CHRW and/or Employer shall be entitled to recover attorneys’
fees and costs incurred in enforcing Section 6.06, 7, 8, or 9 of this Agreement.
This provision with respect to injunctive relief shall not, however, diminish
the right of Employer or CHRW to claim and recover damages, or to seek and
obtain any other relief available to it at law or in equity, in addition to
injunctive relief. 11.08 Severability. To the extent any provision of this
Agreement shall be determined to be invalid or unenforceable in any
jurisdiction, such provision shall be either equitably modified or deemed to be
deleted from this Agreement as to that jurisdiction only, and the validity and
enforceability of the remainder of such provision and of this Agreement shall be
unaffected. In furtherance of and not in limitation of the foregoing, Key
Employee expressly agrees that should a court of competent jurisdiction
determine that the duration, geographic scope, or business activities contained
in the restrictions and limitations of Section 7 are in excess of that which is
valid or enforceable under applicable law, then such provision, as to such
jurisdiction only, shall be equitably modified or construed to cover only that
duration, geographic scope or activities that would be permissible under
applicable law. Key Employee acknowledges the uncertainty of 8



--------------------------------------------------------------------------------



 
[keyemployeeagreement2019009.jpg]
the law in this respect and expressly stipulates and agrees that this Agreement
shall be construed in a manner that renders its provisions valid and enforceable
to the maximum extent (not exceeding its express terms) possible under
applicable law in each applicable jurisdiction. IN WITNESS WHEREOF, the parties
have executed this Agreement as of the date set forth in the first paragraph. C.
H. ROBINSON WORLDWIDE, INC. By Name: Bob Biesterfeld Title: President and Chief
Executive Officer KEY EMPLOYEE: 9



--------------------------------------------------------------------------------



 